Norcross, C. J.,
concurring:
I concur in the judgment. Upon the question of the power of the legislature, as a police regulation merely, to restrict the business of banking to corporations, I express no opinion. Whether we regard the provisions of the act regulating the business of banking which restrict such business to corporations as unconstitutional or not, nevertheless there is no duty imposed by law upon the banking board to issue to any person as an individual a license as prayed for in the petition.